Citation Nr: 1430806	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  08-24 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

1.  Entitlement to an initial disability rating in excess of 10 percent for posttraumatic stress disorder prior to October 30, 2009.

2.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder from October 30, 2009 to October 13, 2011. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to April 1972.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).


REMAND

Subsequent to the August 2011 Board decision, in an August 2012 rating decision, the RO increased the rating for the Veteran's service-connected posttraumatic stress disorder (PTSD) from 30 to 100 percent, effective October 13, 2011.  In a supplemental statement of the case dated later that same month, the RO readjudicated the issue of entitlement to an initial disability rating in excess of 10 percent for PTSD prior to October 30, 2009; however, failed to readjudicate the issue of entitlement to an initial disability rating in excess of 30 percent for PTSD from October 30, 2009 to October 13, 2011.  On remand, the RO must readjudicate the issue of entitlement to an initial disability rating in excess of 30 percent for PTSD from October 30, 2009 to October 13, 2011.
  
Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence, to include the names and addresses of all healthcare providers who have evaluated or treated him for his PTSD disorder prior to October 13, 2011.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Once the above action has been completed, and any other development as may be indicated by any response received as a consequence of the action taken above, the claim on appeal must be adjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



